Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-20 allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: an error correction code (ECC) circuit shared by the first memory bank and the second memory bank, configured to: retain in a latch circuit the first read data read from the first memory bank in response to the a first masked write (MWR) command for the first memory bank based on a latch control signal from the control logic; delay a retain time for which the first read data is retained in the latch circuit based on the latch control signal; generate a first parity from data in which the first read data retained in the latch circuit for the retain time is merged with first write data corresponding to the first MWR command in response to a first write control signal received from the control logic; and control an ECC operation to retain in the latch circuit the second read data read from the second memory bank based on the latch control signal in response to the second masked write (MWR) command that is received after the first masked write (MWR) command, after the first parity has been generated. outlined in independent claims 1 and 18. In particular, a retain time for which the first read data is retained in the latch circuit is delayed, and the first read data that is retained for the delayed retain time is merged with the first write data, was not found in the prior art.
The prior art also does not teach or fairly suggest: an error correction code (ECC) circuit shared by the first memory bank and the second memory bank, configured to correct an error ; a parity generator configured to generate a parity for first write data received from the control logic while the syndrome generator generates the syndrome for the first read data, and transmit the first write data and the parity for the received first write data to the second memory bank; and a syndrome decoder configured to correct an error included in the first read data by decoding the generated syndrome. outlined in independent claim 13. In particular the shared ECC circuit between the memory banks which includes a parity generator configured to generate a parity for first write data received from the control logic while the syndrome generator generates the syndrome for the first read data, was not found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113